DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations:
“wherein the paperboard product has:
a) a basis weight reduction of about 5% to about 30% and/or a basis weight of about 90% to about 110%;
b) a bending stiffness of at least 90%; and
c) a thickness of about 90% to about 110% of a control paperboard having a single ply with a cellulose content that is 100% cellulose from the paper furnish.

In part a) of Claim 1, it is not clear what the basis weight reduction and/or the basis weight is intended to be compared with.  
In part b) of Claim 1, it not clear what the bending stiffness is intended to be compared with.  
In part c) of Claim 1, it is not clear if the thickness is intended to be compared with a control paperboard having the same basis weight or the same bulk as the inventive paperboard, or is some other feature or property of the control paperboard is to be used for the comparison.
In part a) of Claim 1,  the paperboard cannot have both limitations of “a basis weight reduction of about 5% to about 30%” and “a basis weight of about 90% to about 110%” of whatever the properties are intended to be compared with.  For example, a basis weight of about 110% would be expected to refer to a basis weight increase rather than a basis weight reduction.
In Claim 2, it is not clear what the bending stiffness is intended to be compared with.
In Claim 3, it is not clear if the thickness is intended to be compared with a control paperboard having the same basis weight or the same bulk as the inventive paperboard, or is some other feature or property of the control paperboard is to be used for the comparison.
Claims 13-15 have indefiniteness issues similar to those of Claims 1-3 discussed above.
Claim 20 recites the limitation “highly refined wood cellulose” and then recites a “ratio of refined oat hulls to highly refined cellulose.”  It is not clear if the highly refined cellulose is the highly refined wood cellulose recited previously or a highly refined non-wood cellulose or another kind of highly refined cellulose.
The remaining claims depend from either Claim 1 or Claim 13 and are also rejected.

International Search Report
Buinker et al (US 2007/0215301), Knudsen et al (US 4913773), Forsberg et al (US 20020088579), Nanopaper LLC (WO 2014/105647 A1), Shi et al (US 2014/0093704) and Dean et al (US 2013/0192776) were cited as “Y” references in the International Search Report for International Application PCT/US2015/055939, to which the instant application claims priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al (US 2007/0215301) in view of Jewell et al (US 6582553) and as evidenced by Hou (US 4596660), Weinstein (US 2009/0199349) and Satyavolu et al (US 2005/0067124).

Claims 1-3 and 5-6: Bunker et al discloses a single or multi-ply paperboard (a three-ply paperboard is disclosed, see Claims 8, 16 and 24) wherein at least one ply contains chemical pulp fibers, from 25 to 80 percent by total fiber weight of crosslinked cellulose fiber (reads on fiber from a paper furnish), and strength enhancing additives such as refined fiber and starch (a claimed bond strengthening agent), etc. (Abs; [0005], [0007], [0010], [0018], [0019], [0022]).  The crosslinked fibers increase the bulk density of the paperboard.  Suitable crosslinking agents are described in U.S. Patent No. 6582553 (Jewell et al) [0009]. 
Jewell et al discloses high bulk intrafiber crosslinked cellulosic fibers and their incorporation into one or more plies, such as a center ply, of a multi-ply paperboard to produce high bulk and physical strength, and which requires less fiber (lower basis weight) compared to conventional fiber to produce the desired strength (Abs; col 1, lines col 2, lines 39-46).  A preferred crosslinking agent is a polycarboxylic acid such as citric acid (col 2, lines 59-61; col 3, lines 49-50 and 57-58). High bulk (HBA) fiber should not be refined because refining fractures the fiber, reducing its length and its ability to provide bulk in a product (col 4, lines 49-50; col 9, lines 47-49). 
The art of Bunker et al, Jewell et al and the instant invention is analogous as pertaining to paperboard comprising one or more plies.   Absent convincing evidence commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a paperboard of Bunker et al having at least one ply and comprising from 25 to 80 percent by total fiber weight of crosslinked cellulose fibers of Jewell et al in at least one layer of the paperboard (since Jewell et al is specifically referenced by Bunker et al for disclosing crosslinked cellulose fiber), refined fibers and starch as strength enhancing additives with a reasonable expectation of obtaining a suitable paperboard.   
The crosslinked fibers of Jewell et al read on unrefined fibers from a paper furnish, while the refined fibers of Bunker et al read on the claimed refined fibers.  The starch is a claimed bond strengthening agent and polyelectrolyte complex.  	Bunker et al discloses that the addition of refined fiber strengthens the product ([0007], [0018]), thereby teaching that the concentration of refined fiber is a result effective variable.  Including a claimed concentration of refined fibers would have been determined by one of ordinary skill in the art to obtain desired properties in the paperboard product.  It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
The paperboard of Bunker et al in view of Jewell et al comprises the composition and structure of the claimed paperboard and can exhibit the claimed basis weight , basis weight reduction, bending stiffness and thickness with respect to a control paperboard having a single ply with a cellulose content of 100% cellulose from the paper furnish or, at least, obtaining the claimed properties would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because, where the claimed and prior art apparatus or products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. 
Claim 4: In some embodiments, the refined fibers of Bunker et al are wood fibers and have a CSF freeness of 33-85 ml ([0024], Table II).  It is well known in the art that refined fibers having a CSF freeness of less than 100 ml are considered to be highly refined (see Hou, Claim 8 and Weinstein, [0073] for evidence), therefore the paperboard of Bunker et al in view of Jewell et al comprises the highly refined wood cellulose in these embodiments..
Claims 8 and 9: In an embodiment, starch (a non-cellulose polymer) is added in an amount of 2% to 5% based on dry fiber [0036]. [0037]).
Claim 10: A three-ply paperboard as disclosed by Jewell et al obviously comprises a top ply, a bottom ply and a middle ply.  Selecting the middle ply of a three-ply paperboard as the at least one ply comprising the refined cellulose fibers and bond strengthening agent would have been obvious as disclosed by Jewell et al.  
Claims 13-17: All of the limitations have been discussed above except for the steps of depositing a layer of suspension of cellulose fibers and bond strengthening agent, and applying pressure to form a paperboard.  However, deposition of fibers and strengthening agents from a suspension to form a paper layer and pressing (applying pressure) the formed paper layer to squeeze water out are basic papermaking steps well known to those of ordinary skill in the art (see Satyavolu, [0090] for evidence).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al in view of Jewell et al and further in view of Hjelt et al (WO 2015/173474 A1).
The disclosures of Bunker et al in view of Jewell et al are used as above.  Bunker et al in view of Jewell et al do not disclose that the paperboard is foam-formed.  However, Hjelt et al teaches that paperboards comprise layers of high bulk.  Hjelt et al also teaches that, although foam forming of fibrous non-woven layers having high bulk is known in the art, the internal strength of the layers is unsatisfactory for paperboard (p 2, lines 14-17).  Hjelt et al teaches a method of producing paperboard having a high bulk layer by foam-forming, wherein particular a water-soluble or dispersible polymeric agent, such as a polysaccharide or polyvinyl alcohol and/or polyvinyl acetate, is used as a foaming agent (p 4, line 32 to p 5, line 6).  The disclosed foaming agent is capable of efficiently bonding to the fibers during foam formation to produce a web having good formation, high bulk and excellent internal strength (p 5, lines 8-10).
The art of Bunker et al, Jewell et al, Hjelt et al and the instant invention is analogous as pertaining to making paperboard products.  The art of Bunker et al, Jewell et al, Hjelt et al is analogous as pertaining to paperboard having enhanced bulk.  It would have been obvious to one of ordinary skill in the art to use the foam forming method of Hjelt et al to produce the paperboard of Bunker et al in view of Jewell et al using the process of Hjelt et al to obtain the bulk and also produce a web having good formation, high bulk and excellent internal strength.

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al in view of Jewell et al and further in view of Mazzarella et al (US 3320080).
The disclosures of Bunker et al in view of Jewell et al are used as above.  Bunker et al in view of Jewell et al do not disclose that the paperboard is coated with a polyelectrolyte complex.  However, Mazzarella et al teaches that there is a demand for paperboard coating compositions that display a greater resistance to water for frozen food containers and other applications wherein the coating is likely to come into contact with water or a damp atmosphere (col 1, lines 36-41).  Mazzarella et al discloses that a pigmented coating composition employing a binder of an insolubilized cationic starch derivative along with an insolubilizing reagent provides a pigmented coating whose water resistance is superior to coatings using standard starches or insolubilized standard starches, and may also be used with or as replacements for other binders such as synthetic resins, casein, etc. (col 2, lines 24-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the paperboard product of Bunker et al in view of Jewell et al and further in view of Mazzarella et al with a composition comprising a cationic starch derivative, which is a claimed polyelectrolyte complex, to improve the water resistance of the paperboard for applications wherein the coating is likely to come into contact with water or a damp atmosphere.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 19 and 22-27 of U.S. Patent No. 10669675. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite the limitations of the instant claims, although in different combinations, and include additional limitations regarding the content of oat hulls..  It would have ben obvious to one of ordinary skill in the art to rearrange the limitations of the patent and, excluding the additional limitations regarding the content of oat hulls, obtain the claimed invention.
Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach a paperboard product comprising refined oat hulls in at least one ply in an amount of about 5% to about 15% of the cellulose content of the at least one ply, or a paperboard product as claimed, wherein the refined cellulose is refined oat hulls and the bond strengthening agent is highly refined wood cellulose, and having the claimed ratio of refined oat hulls to highly refined wood cellulose, and further fails to provide motivation to form a paperboard having the claimed composition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748